Citation Nr: 1526772	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has been experiencing cervical spine, bilateral hip and bilateral knee pain since service and that these conditions are a result of the multiple stress fractures she had during service, including the inferior pubic ramus stress fracture.  

The Veteran has been afforded several examinations for her claimed disabilities.  During an examination in April 2012, she was diagnosed as having degenerative disc disease of the cervical spine; however, the opinion provided was unclear as the examiner opined that her claimed condition was related to her degenerative disc disease of the cervical spine.  The examiner did not specify which claimed condition he was referring to and no opinion was provided regarding the etiology of the diagnosed cervical spine disability.  

In January 2013, the Veteran was provided another examination and was diagnosed as having degenerative cervical spondylosis.  The examiner opined that this condition was not caused by or the result of a condition, illness or event shown in the service treatment records and based his rationale on the Veteran's age and medical literature.  The examiner also opined that the Veteran's cervical spine degenerative spondylosis was a stand-alone entity neither due to nor aggravated by service, and appeared to attribute the disability to the progression of age.  The Veteran was also diagnosed as having degenerative osteoarthritis of the bilateral hips and bilateral knees and opined that these conditions were not caused by or a result of service-connected inferior pubic ramus stress fracture residuals and/or low back pain with degenerative joint disease.  The examiner's rationale for this opinion was that medical literature was silent for any mechanism by which a fracture of the pubic ramus may cause or aggravate degenerative osteoarthritis of the hip joints and that there is a high incidence of osteoarthritis by the age of 50.  The examiner also stated that there was a substantial interval between the original precipitating event and medical treatment and that these conditions were stand-alone entities neither adjunct to nor aggravated by her service-connected inferior pubic ramus stress fracture residuals and/or low back pain with degenerative joint disease.  

The Board finds the rationale provided is not wholly sufficient as it is not tailored to the Veteran's specific case nor does it properly address whether the Veteran's disabilities of the cervical spine, hips and knees were aggravated by her service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  See also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  As such, further development is necessary for these claims.

During private treatment in October 2009, it was noted that the Veteran was involved in a motor vehicle accident during service.  There is no record of such in the Veteran's service treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her cervical spine disability, right and left hip disabilities, and right and left knee disabilities.  The Veteran should also be asked to clarify whether she was involved in a motor vehicle accident and, if so, where she was treated if she was injured.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional by someone who has not previous examined the Veteran to determine the etiology of her cervical spine disability, right and left hip disabilities, and right and left knee disabilities.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed cervical spine disability, right and left hip disabilities, and right and left knee disabilities are related to the Veteran's period of active service, including the in-service stress fractures.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that her cervical spine disability, right and left hip disabilities, and right and left knee disabilities are caused or aggravated by her service-connected degenerative joint disease of the lumbar spine, stress fracture residuals of the left inferior pubis ramus, stress fracture residuals of the right medial tibial plateau, or shortening of the right lower extremity.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

